DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03/17/2022, with respect to the claim rejections set forth in the Non-Final Rejection mailed 10/22/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tollner et al. (WO 2012/007140).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-33 and 36-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,478,540 in view of Tollner et al. (WO 2012/007140).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions require a pump; driveshaft and conveying element, wherein the pump and conveying element having a foldable segment are expandable and collapsible in a pump housing. The amended requirement  of folding the foldable segment around the driveshaft in the rotational direction to obtain a compressed state and the opposite direction to obtain the expanded state is a feature taught by Tollner (p. 8, lines 17-22). Therefore, such a feature is an obvious modification to the invention of US Patent 10,478,540 as such a modification would produce the benefit of providing a pump that can be compressed with as little exertion of force as possible while also allowing for ease of expansion and additionally providing the required stability for thrust effect in the expanded state (Tollner: p. 2, lines 19-23).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tollner et al. (WO 2012/007140)
Regarding Claim 30, Tollner discloses a blood pump 5 having a proximal end, distal end and a pump housing therebetween (Fig. 1; p 16 line 25-p 17 line 5); a driveshaft 14 arranged in an interior of the pump 5  housing along a longitudinal direction and a conveying element 13 arranged on the driveshaft 14 (Fig. 2, 3; p 17, lines 5-30). Tollner further discloses the conveying element 13 comprises at least one foldable segment 19, 20, the conveying element 13 configured such that rotation of the conveying element 13 along a rotational direction about the driveshaft 14 causes fluid to be conveyed from the distal end to the proximal end of the pump 5 (p. 16-17). Additionally, Tollner discloses the pump housing 5 is configured such that the pump housing 5 can be transferred at least in part into a cannula 2 under application of a force acting at the proximal end of the pump such that the pump housing is compressed long a radial direction extending transversely to the longitudinal direction from an expanded state into a compressed state (pp. 1-2). Lastly, Tollner discloses the foldable segment is folded around the driveshaft in the rotational direction to achieve the compressed state and therefore is conversely expanded opposite that direction to obtained an expanded state (p. 8, lines 17-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30-33 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (2013/0053623) in view of Tollner et al. (WO 2012/007140).
Regarding Claims 30 and 31, Evans discloses an expandable vascular pump comprising pump housing 600 having a proximal 614 and distal 612 end, the pump housing constructed of helically wound support members 604, 606 (par. [0090-0091]) that can be radially expanded or collapsed based on a torque, e.g. a force, applied at a distal end thereof (par. [0088, 0109]); a driveshaft 630 arranged in an interior of the pump housing along a longitudinal direction; a cannula 622 for delivery of the pump housing 600 wherein the pump housing 600 can be expanded or collapsed radially to be transferred out of or into cannula 622 (par. [0102]); and a conveying element, i.e. an impeller 500, that is foldable and collapsible such that collapsing the support members 604, 606 of the pump housing 600 provides a torque directed against the impeller 500 to collapse the impeller 500 (par. [0110]; Fig. 7D, 7F; Fig. 18). Evans further discloses that collapsing and expanding of the pump housing causes collapsing or expanding of the conveying element such that when the pump housing is transferred from the compressed state into the expanded state, the foldable portions of the conveying element may be extended to a position substantially perpendicular to the pump’s rotational axis (par. [0062, 0109]). Evans is silent regarding the particular direction of collapsing and expanding the foldable segments.
However, Tollner discloses compressing the conveying element by folding the foldable segments about the driveshaft in the rotational direction and then subsequently expanding the foldable segments in an opposite direction to obtain an expanded state (p. 8, lines 18-22). This provides the benefit of providing a pump that can be compressed with as little exertion of force as possible while also allowing for ease of expansion and additionally providing the required stability for thrust effect in the expanded state (p. 2, lines 19-23).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Evans reference to include compressing the conveying element by folding the foldable segments about the driveshaft in the rotational direction and then subsequently expanding the foldable segments in an opposite direction to obtain an expanded state, as taught and suggested by Tollner, for the purpose of providing a pump that can be compressed with as little exertion of force as possible while also allowing for ease of expansion and additionally providing the required stability for thrust effect in the expanded state.
Regarding Claims 32 and 33, Evans discloses that pump housing 600 can be rotated about a rotational axis to expand and collapse the housing 600 (par. [0088]). Evans further discloses that the expansion and collapse of pump housing 600 can cause conveying element, i.e. the impeller 500 (par. [0061, 0110]), to also expand and collapse such that when the pump housing collapses, the conveying element 500 collapses due to a torque applied from pump housing 600. Additionally, Evans discloses that the conveying element 500 can be constructed either to expand and promote flow in one direction or expand and promote flow in an opposite direction (par. [0074]). The combination of Evans and Tollner further establishes compressing the conveying element by folding the foldable segments about the driveshaft in the rotational direction and then subsequently expanding the foldable segments in an opposite direction to obtain an expanded state (Tollner: p. 8, lines 18-22) .Lastly, the Examiner notes the direction of the torque applied by the pump housing 600 is dependent on the tilt/slant of the helical struts from one end of the pump housing to the other, i.e. which direction is slow intended to be directed. Evans and Tollner are  silent regarding the particular direction of an applied torque to make the expansion and compression occur. Given Applicant’s disclosure and the evidence on the record, the direction or helical strut winding and applied torque direction needed for expanding or collapsing the pump seems to be an obvious matter of design choice as it pertains to the location and rearrangement of parts (i.e. helical struts).
Therefore, it would have been prima facie obvious to modify Evans and Tollner  to be able to rotate axially in a clockwise or counterclockwise direction because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Evans and Tollner.
Additionally, it would have been obvious to try and construct the Evans and Tollner combination to rotate in either a clockwise or counterclockwise direction (and therefore the torque direction need to collapse or expand the foldable segments/struts) given that there are a finite number of identified, predictable solutions, each having a reasonable expectation of success. The broad disclosure of Evans and Tollner indicating axial rotation can only result in one of two possible outcomes: 1) rotating clockwise 2) rotating counterclockwise, each providing the same result of expanding and collapsing the pump housing.
In regards to Claim 36, Evans discloses pump housing 600 is formed of a memory-shape material (par. [0093]).
Regarding Claim 37, Evans discloses pump housing 600 having helical supports 604, 606 also has a proximal and distal portions 606A having a reduced diameter from pump-receiving portion 613 (par. [0099]; Fig. 7E, 7F).
Regarding Claim 38, Evans discloses the driveshaft can be hollow to allow a guide wire to pass through (par. [0132]).
In regards to Claims 39 and 40, Evans discloses driveshaft 630 has a proximal end 614 coupled to pump housing portion 620 and a distal end 612 coupled to pump housing portion 618, wherein driveshaft 630 axially rotates or pivots about a longitudinal axis at both portions 618, 620 (Fig. 7F, par. [0098]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792